            Case 5:20-cv-03089-JFL Document 12 Filed 12/11/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


JANE DOE                            :
     Plaintiff,                     :
                                    :
            v.                      :                 No. 5:20-cv-03089
                                    :
COUNTY OF LEHIGH and                :
CEDARBROOK SENIOR CARE &            :
REHAB,                              :
      Defendants.                   :
____________________________________

                                           ORDER

       AND NOW, this 11th day of December, 2020, upon consideration of Plaintiff’s Motion to

Proceed Anonymously in this matter, see ECF No. 2, and for the reasons set forth in the Court’s

Opinion issued this date, IT IS HEREBY ORDERED THAT:

       1.      Plaintiff’s Motion to Proceed Anonymously, ECF No. 2, is DENIED.

       2.      Plaintiff shall file an unredacted version of the Complaint in this matter within

seven (7) days of today’s date.

       3.      Once the unredacted Complaint is filed, the Clerk’s Office shall update the docket

with the appropriate information.

                                                      BY THE COURT:


                                                     /s/ Joseph F. Leeson, Jr.__________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                                1
                                             121120
